DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 6464641; hereinafter Pan) in view of Glossop et al. (US 2010/0217117; hereinafter Glossop).
Pan shows an ultrasound diagnostic apparatus and method of use comprising: an ultrasound probe adapted to be applied on a surface of a subject and configured to perform ultrasound scanning 5for a scan region in the subject (column 1, lines 10-20; Figure 1); and processing circuitry (column 1, lines 25-32) configured to calculate a distance between a blood vessel located on scan lines arranged in a central portion of the scan region and the surface, and cause a display to display a value based on the distance, (display graphics including lines which represent the distance; column 5 line 55-column 6, line 55; Figure 6).  
Pan also shows wherein 15the ultrasound scanning comprises a scan for acquiring Doppler image data for a region of interest in the scan region, and the processing circuitry is configured to calculate the distance by analyzing, among a result of the scan, a 20part corresponding to the central portion (Doppler image data; column 5 line 55-column 6, line 55; Figure 6); wherein the ultrasound scanning comprises a first scan for acquiring B-mode image data for the scan region, and a 25second scan for acquiring Doppler image data for a region of interest in the scan region, and the processing circuitry is configured to calculate - 47 - the distance by analyzing, among a result of the first scan or the second scan, a part corresponding to the central portion (combined B-mode and Doppler; column 3, line 25-column 4, line 30); wherein the ultrasound scanning comprises a scan for acquiring B-mode image data for the scan region, and the processing circuitry is configured to calculate the distance by analyzing, among a result of the scan, a 10part corresponding to the central portion (combined B-mode and Doppler; column 3, line 25-column 4, line 30);  wherein the processing circuitry is configured to cause the display to display neither the distance nor the value, if the central portion of the scan region does not comprise the blood vessel (the processing circuitry of an ultrasound system is considered to be configured in such a manner that it will not display data which has not been acquired; for example, if the ultrasound system acquires an image with no blood vessel, the system would necessarily not mark a center of a blood vessel as no blood vessel would be present); wherein the processing circuitry is configured to cause the display to display a measurement line extending from the blood vessel in the central portion to the surface (Figure 6); wherein the processing circuitry is configured to cause the- 48 - display to display none of the distance, the value, or the measurement line, if the central portion of the scan region does not comprise the blood vessel (the processing circuitry of an ultrasound system is considered to be configured in such a manner that it will not display data which has not been acquired; for example, if the ultrasound system acquires an image with no blood vessel, the system would necessarily not mark a center of a blood vessel as no blood vessel would be present); a linear probe (transducer 2; Figure 1).
Pan fails to show calculating a distance based on a result of the ultrasound scanning, and Pan fails to show displaying a “numerical” value of the distance.
Glossop discloses a method and system for aiding surgical procedures using ultrasound imaging.  Glossop teaches calculating a distance based on a result of the ultrasound scanning, and displaying a numerical value of the distance ([0074], Figure 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Pan to calculate a distance based on a result of the ultrasound scanning, and to display a numerical value of the distance as taught by Glossop, in order to provide the user with additional diagnostic information, and in order to help the user more easily visualize/understand the structures in the ultrasound images.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 6464641; hereinafter Pan) in view of Glossop et al. (US 2010/0217117; hereinafter Glossop) as applied to claims 1 and 9 above, and further in view of Di Giuliomaria et al. (US 4757822; hereinafter Di Giuliomaria).
Pan fails to show wherein the value based on the distance is the distance multiplied by square root of 2.
Di Giuliomaria discloses an ultrasound system for location of a blood vessel.  Di Giuliomaria teaches wherein the value based on the distance is the distance multiplied by square root of 2 (taking the square root of the cross section of the vessel will produce a signal proportional to the radius of the cross-section, the radius corresponding with the distance to the center of the vessel; column 4, lines 32-45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Pan and Glossop to calculate the radius of the vessel by taking the square root of the distance of the cross-section as taught by Di Giuliomaria, in order to aid in identifying the center of the vessel and in order to provide the operator with additional information regarding the precise location of the center of the vessel by determining its radius and providing information regarding the radius to the operator.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 6464641; hereinafter Pan) in view of Glossop et al. (US 2010/0217117; hereinafter Glossop) as applied to claim 1 above, and further in view of Chono (US 2011/0178405).
Pan fails to show a blood vessel represented by a short axis image.
Chono discloses an ultrasound diagnostic apparatus.  Chono teaches a blood vessel represented by a short axis image ([0052]-[0053]; Figure 7).  Chono also describes calculating and storing the distance from the probe to the region in the patient ([0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Pan to utilize a short axis image as taught by Chono, as this will be particularly beneficial during a cardiac imaging procedure in order to accurately characterize and visualize the shape of the patient’s heart.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 6464641; hereinafter Pan) in view of Glossop et al. (US 2010/0217117; hereinafter Glossop) and Chono (US 2011/0178405).
Pan shows an ultrasound diagnostic apparatus and method of use comprising: an ultrasound probe adapted to be applied on a surface of a subject and configured to perform ultrasound scanning 5for a scan region in the subject (column 1, lines 10-20; Figure 1); and processing circuitry (column 1, lines 25-32) configured to calculate a distance between a blood vessel located on scan lines arranged in a central portion of the scan region and the surface, and cause a display to display a value based on the distance, (display graphics including lines which represent the distance; column 5 line 55-column 6, line 55; Figure 6).  
Pan also shows wherein 15the ultrasound scanning comprises a scan for acquiring Doppler image data for a region of interest in the scan region, and the processing circuitry is configured to calculate the distance by analyzing, among a result of the scan, a 20part corresponding to the central portion (Doppler image data; column 5 line 55-column 6, line 55; Figure 6); wherein the ultrasound scanning comprises a first scan for acquiring B-mode image data for the scan region, and a 25second scan for acquiring Doppler image data for a region of interest in the scan region, and the processing circuitry is configured to calculate - 47 - the distance by analyzing, among a result of the first scan or the second scan, a part corresponding to the central portion (combined B-mode and Doppler; column 3, line 25-column 4, line 30); wherein the ultrasound scanning comprises a scan for acquiring B-mode image data for the scan region, and the processing circuitry is configured to calculate the distance by analyzing, among a result of the scan, a 10part corresponding to the central portion (combined B-mode and Doppler; column 3, line 25-column 4, line 30);  wherein the processing circuitry is configured to cause the display to display neither the distance nor the value, if the central portion of the scan region does not comprise the blood vessel (the processing circuitry of an ultrasound system is considered to be configured in such a manner that it will not display data which has not been acquired; for example, if the ultrasound system acquires an image with no blood vessel, the system would necessarily not mark a center of a blood vessel as no blood vessel would be present); wherein the processing circuitry is configured to cause the display to display a measurement line extending from the blood vessel in the central portion to the surface (Figure 6); wherein the processing circuitry is configured to cause the- 48 - display to display none of the distance, the value, or the measurement line, if the central portion of the scan region does not comprise the blood vessel (the processing circuitry of an ultrasound system is considered to be configured in such a manner that it will not display data which has not been acquired; for example, if the ultrasound system acquires an image with no blood vessel, the system would necessarily not mark a center of a blood vessel as no blood vessel would be present); a linear probe (transducer 2; Figure 1).
Pan fails to show calculating a distance based on a result of the ultrasound scanning, and Pan fails to show displaying a “numerical” value of the distance.
Pan also fails to show a blood vessel represented by a short axis image.
Glossop discloses a method and system for aiding surgical procedures using ultrasound imaging.  Glossop teaches calculating a distance based on a result of the ultrasound scanning, and displaying a numerical value of the distance ([0074], Figure 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Pan to calculate a distance based on a result of the ultrasound scanning, and to display a numerical value of the distance as taught by Glossop, in order to provide the user with additional diagnostic information, and in order to help the user more easily visualize/understand the structures in the ultrasound images.
Chono discloses an ultrasound diagnostic apparatus.  Chono teaches a blood vessel represented by a short axis image ([0052]-[0053]; Figure 7).  Chono also describes calculating and storing the distance from the probe to the region in the patient ([0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Pan and Glossop to utilize a short axis image as taught by Chono, as this will be particularly beneficial during a cardiac imaging procedure in order to accurately characterize and visualize the shape of the patient’s heart.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        you